Citation Nr: 0732455	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-06 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include the question of whether a 
notice of disagreement (NOD) with a June 2003 denial was 
timely filed.

2.  Entitlement to service connection for bleeding gums and 
teeth grinding.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

5.  .  Entitlement to service connection for PTSD. 

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

7.  Entitlement to service connection for breathing problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for stomach problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

10.  Entitlement to service connection for prolonged, chronic 
pulmonary mycoplasma infection, claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.

11.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

12.  Entitlement to service connection for immunological 
defense deficiency, claimed as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. § 
1117.

13.  Entitlement to service connection for androgenic type 
hair loss, as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had periods of verified active duty from April 
1970 to August 1993.  The veteran's DD-214 reflects that the 
veteran served in the Southwest Asia during the Persian Gulf 
War.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2003 decision in which the RO in Washington, DC 
denied the veteran's claims for service connection for 
stomach problems, breathing problems, fatigue, hair loss, 
headaches, immunological defense deficiency, and chronic 
pulmonary mycoplasma infection, each as due to undiagnosed 
illness.  In that same decision, the RO denied service 
connection for hemorrhoids, bleeding gums, and residuals of a 
cerebrovascular accident.  In a June 2003 rating decision, 
the RO denied service connection for PTSD and a TDIU. 

In November 2003, the veteran filed a notice of disagreement 
(NOD) with the denial of the aforementioned claims.  The RO 
in Pittsburgh, Pennsylvania issued a statement of the case 
(SOC) in February 2005.  The veteran's spouse filed a 
substantive appeal pertaining to these issues (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in March 2005.  
Thereafter, the RO continued the denial of the claim for 
service connection for residuals of a cerebrovascular 
accident on appeal, as reflected in supplemental SOCs (SSOCs) 
issued in January and June 2006.  

This appeal to the Board of Veterans' Appeals (Board) also 
arises from a November 2005 determination by the RO that a 
document received on March 2005 constituted an untimely NOD 
with the June 2003 denial of service connection for PTSD.  
The veteran's spouse filed a NOD with the timeliness 
determination in January 2006.  Thereafter, in May 2006, the 
RO issued a SOC on the question of timeliness, and the 
veteran's spouse filed a substantive appeal with this 
jurisdictional matter in June 2006.

In January 2007, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

The Board's decision on the timeliness matter in connection 
with the claim for service connection for PTSD, and on the 
claims for service connection for hemorrhoids, for bleeding 
gums, for stomach problems, and for breathing problems is set 
forth below.  The claims for service connection for PTSD, on 
the merits; for residuals of a cerebrovascular accident; for 
a TDIU; and for fatigue, hair loss, headaches, immunological 
defense deficiency, and chronic pulmonary mycoplasma 
infection, each pursuant to 38 U.S.C. § 1117, are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  A document that can be construed as a timely NOD with the 
June 2003 denial of the claim for service connection for PTSD 
was received on February 10, 2004.

3.  There is no competent evidence that the veteran currently 
suffers from bleeding gums or hemorrhoids.

4.  While the veteran has complained of breathing and stomach 
problems, objective medical evidence establishes that he has 
no current, chronic breathing or stomach problems.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the documents received on February 10, 2004 constitute a 
valid and timely NOD with the June 2003 rating decision.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.102, 
20.200, 20.201, 20.300, 20.302, 20.305 (2007).

2.  The criteria for service connection for bleeding gums are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for service connection for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The criteria for service connection for breathing 
problems, as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2001-2006).

5.  The criteria for service connection for stomach problems, 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2001-
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

As an initial matter, the Board notes its favorable 
determination on the matter of whether a timely NOD as to the 
denial of the claim for service connection for PTSD in a June 
2003 rating decision has been filed.  As this issue is being 
decided on jurisdictional grounds, the duties to notify and 
assist imposed by the VCAA are not applicable for this 
matter.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002).

In this appeal, pre-rating letters dated in January 2002 and 
September 2002 as well as an additional letter dated in June 
2005 that were issued by the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claims.  
Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letters identified above.  In a 
March 2006 letter, the RO also informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, private 
treatment records, and the report of a May 2002 VA 
examination.  

In summary, in connection with the RO's consideration of the 
claims for service connection, the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO, the veteran and his representative have been 
notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
these matters, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board does not have 
the authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Timeliness of NOD as to the June 2003 Rating Decision

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable legal authority, an 
appeal consists of a timely filed NOD in writing and, after 
an SOC has been furnished, a timely filed substantive appeal.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2007).  The NOD and the substantive appeal must be filed 
with the activity/office that entered the determination with 
which disagreement has been expressed.  See 38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2007).

The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002), which 
provides that "questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).

When, after consideration of all evidence and material of 
record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

In this appeal, the record raises a question as to whether 
the veteran has timely disagreed with the June 2003 rating 
decision, in which the RO denied service connection for PTSD. 

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement; no special wording is required.  However, if 
the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  See 38 C.F.R. § 
20.201 (2007); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993).  A valid notice of disagreement must contain "terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review."  Id.  See 
also Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 
2002).

A notice of disagreement must be filed within one year from 
the date of the mailing of notice of the determination being 
appealed.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a) (2007).  A notice of disagreement may be filed by 
the claimant, the claimant's legal guardian, or such 
accredited representative, attorney, or authorized agent as 
may be selected by the claimant or legal guardian.  See 38 
U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 (2007).

In a June 13, 2003 rating decision, the RO denied service 
connection for PTSD.  The RO informed the veteran of this 
decision by letter dated on June 17, 2003. The notice letter 
also informed the veteran that he had one year from the date 
of the letter to appeal the decision.

On February 10, 2004, the RO received three documents from 
the veteran's spouse and representative.  The first document, 
a facsimile transmittal sheet executed by the veteran's 
spouse, indicated that she was sending the veteran's 
representative "the Notice of Disagreement".  The second 
document is a statement from the veteran's representative 
which indicates an understanding that there are issues on 
appeal and notes the submission of enclosed letters from 
overseas medical offices.  In the final document, the 
veteran's representative requests that "this Notice of 
Disagreement be reviewed by a Decision Review Officer".  

In a letter issued on February 23, 2004, the RO informed the 
veteran that his written disagreement with the April 2003 and 
June 2003 rating decisions had been received.  

The veteran's spouse contends that she submitted a timely NOD 
as to the issue of service connection for PTSD dated on 
October 10, 2003 to the veteran's representative.  She 
contends that the veteran's representative inadvertently 
failed to file the NOD with the other documents received on 
February 10, 2004 or that the RO did not associate the NOD 
with the veteran's claims file.  In January 2007, she 
submitted a facsimile confirmation dated on October 10, 2003 
along with a copy of the October 2003 written statement 
expressing disagreement with the June 2003 rating decision 
and requesting participation in the DRO program that she 
asserts was also faxed to the representative.  

The Board has reviewed the multiple submissions by the 
veteran's spouse and representative for this period in 
detail.  In the February 10, 2004 documents, the veteran's 
spouse clearly expressed that she was filing a NOD and the 
veteran's representative clearly indicated that he was 
submitting a NOD.  Further, in the February 23, 2004 letter, 
the RO informed the veteran that his written disagreement 
with the both the April 2003 and the June 2003 rating 
decisions had been received.  

Considering the totality of the evidence, to include the text 
of the documents received on February 10, 2004, the credible 
assertions of veteran's spouse, the statements of the RO in 
the February 23, 2004 letter, and affording the veteran the 
benefit of the doubt, the Board finds that the documents 
received on February 10, 2004 constitute a valid and timely 
NOD with June 2003 RO rating decision as to the issue of 
service connection for PTSD. 



B.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

1.  Bleeding Gums and Hemorrhoids

The veteran also contends that he currently suffers from 
bleeding gums and hemorrhoids that started during active 
service.

Service medical records do not reveal any complaints, 
findings, or treatment for bleeding gums.  However, the 
report of the veteran's May 1993 service separation 
examination noted that the veteran had hemorrhoids and a 
reported history of intermittent piles disease. 

In a report of a May 2002 VA general medical examination, the 
examiner specifically indicated that the veteran did not have 
any rectal bleeding or hemorrhoids.  In a January 2002 
statement, the veteran's private physician indicated that the 
veteran complained of bleeding from his gums at that time and 
while under medical care during service.  However, in an 
April 2002 statement, the veteran's dentist noted that the 
veteran had damage of the peridontium with extremely severe 
gum bleeding in 2001 but indicated that the veteran's 
periodontal condition had stabilized after professional teeth 
cleaning.

In this case, the current medical record does not demonstrate 
that the veteran has a dental or rectal disability, and 
neither the veteran nor his representative has presented, 
identified, or alluded to the existence of any such evidence.  
The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Where, as here, competent evidence does 
not establish the existence of the disability for which 
service connection is sought-the first essential criterion 
for a grant of service connection-there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

2.  Stomach Problems and Breathing Problems

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2).  The Board notes that the veteran was provided 
notice of the revised legal authority via the February 2005 
SOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. § 
3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75669 (2006).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The veteran contends that he has current breathing and 
stomach problems are related to his service in the Persian 
Gulf.  In this case, the veteran served in the Southwest Asia 
Theater of Operations from December 1990 to June 1991.  
Consequently, the Board finds that he is a Persian Gulf War 
veteran within the meaning of the applicable statute and 
regulation.  The Board must now determine whether the 
veteran's claimed breathing and stomach problems can be 
classified as a "qualifying chronic disability" that became 
manifest either during the veteran's Persian Gulf War service 
or to a degree of 10 percent or more after separation from 
service.  

Following a review of the medical evidence of record in light 
of the above criteria, the Board finds that the record does 
not provide a basis for service connection for breathing 
problems and stomach problems as a manifestation of 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

Service medical records reveal treatment for gastroenteritis, 
possible gastritis, and intermittent epigastric pain in 1974 
and 1980.  However, there is no objective medical evidence of 
any current, chronic breathing or stomach problems.  In a 
report of a May 2002 VA general medical examination, the 
examiner indicated that the veteran did not have any 
digestive system complaints other than hyperlipoproteinemia.  
The examiner detailed that in his report that the veteran had 
no pulmonary complaints and that his lungs were unremarkable.  
The current medical record does not demonstrate that the 
veteran has any stomach or breathing problems, and neither 
the veteran nor his representative has presented, identified, 
or alluded to the existence of any such evidence. 

As such, claims for any such problems cannot be established 
on any basis, to include as a manifestation of undiagnosed 
illness or qualifying chronic disability, under the 
provisions of 38 U.S.C.A. § 1117.  The Board emphasizes, as 
indicated above, that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where, as here, competent 
evidence does not establish that the veteran has, at a 
minimum, the disability for which service connection is 
sought-here, current breathing and stomach problems-there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

3.  All Claims

In adjudicating each claim herein decided, the Board has 
considered the assertions the veteran, his representative, 
and his spouse have advanced on appeal.  However, each of 
these claims turns on a medical matter-current disability or 
the relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laypersons without the 
appropriate medical training or expertise simply are not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter, none of the assertions in this regard 
has any probative value.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

For the foregoing reasons, the claims for service connection 
must be denied.  In arriving at the decision to deny each 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the in the 
absence of competent evidence to support the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

As documents received on February 10, 2004 constitute a valid 
and timely NOD with the June 2003 RO rating decision for the 
matter of service connection for PTSD, to this extent, the 
appeal is granted.

Service connection for bleeding gums is denied.

Service connection for hemorrhoids is denied.

Service connection for breathing problems, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.

Service connection for stomach problems, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.



REMAND

By filing a timely and valid NOD with the June 2003 rating 
decision in February 2004, the veteran initiated appellate 
review of the claim for service connection for PTSD.  The 
next step in the appellate process is for the RO to issue to 
the veteran an SOC summarizing the evidence relevant to that 
issue, the applicable legal authority, and the reasons for 
the RO's determinations.  See 38 C.F.R. § 19.29 (2007); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  Consequently, the claim 
for service connection for PTSD must be remanded to the RO 
for the issuance of an SOC. The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2007).

The Board's review of the claims file reveals that additional 
development concerning the claims for service connection for 
residuals of a cerebrovascular accident, for a TDIU, and for 
service connection for fatigue, hair loss, headaches, 
immunological defense deficiency, and chronic pulmonary 
mycoplasma infection (all pursuant to pursuant to 38 U.S.C. § 
1117) is also warranted.

The veteran contends that his current hair loss, fatigue, 
headaches, immunological defense deficiency, chronic 
pulmonary mycoplasma infection residuals, and residuals of a 
cerebrovascular accident are related to his service in the 
Persian Gulf.  

Service medical records do not reflect any findings of hair 
loss, fatigue, headaches, immunological defense deficiency, 
chronic pulmonary mycoplasma infection residuals, or 
residuals of a cerebrovascular accident.  Post-service 
medical evidence, dated in 1999, indicates that the veteran 
had a left hemisphere stroke with aphasia and right 
hemiparesis. 

A report of a May 2002 VA general medical examination reveals 
that the veteran has been diagnosed with 1) immunological 
defense deficiency as a residual of an undiagnosed illness; 
2) pulmonary mycoplasma infection, prolonged-chronic course 
with violent cough attacks (was most likely present since 
Gulf War service, resolved since stroke in 1999); 3) 
residuals of a cerebrovascular accident sustained during a 
cough attack (increases the intraspinal/intracerebral 
pressure - sudden arterial vessel rupture possible); and 4) 
androgenic type hair loss (since Gulf War service).  

In multiple statements dated in June 2005, July 2005, and 
January 2007, the veteran's private physician indicated that 
there was likely a causal relationship between an apoplectic 
stroke following a severe coughing fit, such as through a 
vascular rupture due to increased intrathoracic pressure with 
consequent effect on the intracerebral muscles.  
Additionally, the veteran has provided both lay evidence and 
statements from a family members as well as fellow service 
members, that he experienced coughing spells only after 
returning from Persian Gulf War service.  

Consequently, the Board also finds that more definitive 
medical evidence, in the form of a VA Persian Gulf War 
examination and an additional VA medical opinion, with 
supporting rationale, as to the relationship, if any, between 
any current residuals of a cerebrovascular accident, coughing 
spells, fatigue, hair loss, headaches, immunological defense 
deficiency, and chronic pulmonary mycoplasma infection and 
the veteran's Persian Gulf service, is warranted.  See 38 
U.S.C.A. § 5103A.

The Board notes that the pending claim for a TDIU is 
"inextricably intertwined" with the above-noted claims for 
service connection, inasmuch as a grant of any the benefits 
sought with respect to the claims for service connection 
could affect the adjudication of the claim for a TDIU.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991), (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  It follows that, as any Board action 
on the issue of entitlement to a TDIU would, at this 
juncture, be premature, the issue must be deferred pending 
the actions requested on remand.

The RO should arrange for the veteran to undergo VA 
examination(s), by a physician, at an appropriate VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination(s), without good cause, 
may well result in denial of the claim(s).  See 38 C.F.R. § 
3.655 (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination(s), the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date(s) and time(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further any 
examination, the RO should give the veteran another 
opportunity to provide information and/or evidence pertinent 
to any claims remaning on appeal, explaining that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1)(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Therefore, in addition to complying with the specific actions 
requested below, the RO should also take any other 
notification and/or development action required by the VCAA 
prior to adjudicating the claims for service connection for 
residuals of a cerebrovascular accident, for a TDIU, and for 
service connection for fatigue, hair loss, headaches, 
immunological defense deficiency, and chronic pulmonary 
mycoplasma infection (all pursuant to 38 38 U.S.C. § 1117).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should issue to the veteran and 
his representative an SOC addressing the 
claim for service connection for PTSD.  
Along with the SOC, the RO must furnish to 
the veteran and his representative a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals), and afford them the applicable 
time period for perfecting an appeal as to 
the pertinent issue.

The veteran and his representative are 
hereby reminded that appellate 
consideration of the aforementioned claim, 
on the merits, may be obtained only if a 
timely appeal is perfected.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to any of the claims remaining on 
appeal that is not currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter clearly 
explains to the veteran that he has a full 
one-year period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the veteran responds, the RO should 
assist the veteran in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the veteran 
that the records were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination(s), by (a) physician(s), 
conforming to the guidelines for 
conducting Gulf War examinations set forth 
in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98- 010). The purpose is to obtain 
information as to the nature and etiology 
of claimed coughing spells, fatigue, hair 
loss, headaches, immunological defense 
deficiency, and residuals of a chronic 
pulmonary mycoplasma infection not 
attributed to an already diagnosed 
condition. 

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.

a. The examiner should note and detail all 
reported symptoms of coughing spells, 
fatigue, hair loss, headaches, 
immunological defense deficiency, and 
chronic pulmonary mycoplasma infection.  
The examiner should conduct a 
comprehensive general medical examination, 
and provide details about the onset, 
frequency, duration, and severity of all 
symptoms and state what precipitates and 
what relieves them.

b. The examiner should list all diagnosed 
conditions and state which symptoms are 
associated with each condition. If all 
symptoms (coughing spells, fatigue, hair 
loss, headaches, immunological defense 
deficiency, and/or chronic pulmonary 
mycoplasma infection) are associated with 
diagnosed condition(s), additional 
specialist examinations for diagnostic 
purposes are not needed.

c.  If any symptoms of coughing spells, 
fatigue, hair loss, headaches, 
immunological defense deficiency, and/or 
chronic pulmonary mycoplasma infection 
have not been determined to be associated 
with a known clinical diagnosis, further 
specialist examination(s) will be required 
to address these findings, and should be 
ordered by the primary examiner.

d.  If any specialist examination(s) 
is/are warranted, the primary examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

e.  For each diagnosed condition, the 
respective examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the diagnosed 
disability was incurred in or aggravated 
by service.

f.  Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include citation to specific 
evidence and/or medical authority, as 
appropriate) in a typewritten report.

5.  If it is determined that the veteran 
suffered from coughing spells or other 
respiratory problem related to active 
service, the RO should arrange for the 
veteran to undergo VA neurological 
examination, by a physician, at an 
appropriate VA medical facility. 

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of the 
veteran's documented medical history and 
assertions. All indicated tests should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
current residuals of cerebrovascular 
accident.  Thereafter, the physician 
should render an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
such disability is the result of disease 
or injury incurred in or aggravated by the 
veteran's military service, to include the 
claimed coughing spells or respiratory 
problems related to Persian Gulf War 
service.  In rendering the requested 
opinion, the doctor should consider and 
discuss the significance, if any, of 
findings noted in the service medical and 
personnel records, the May 2002 VA 
examination report, and  the July 2005 and 
December 2006 statements from Dr. 
Nebinger.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report for the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date(s) and time (s) of the examination(s) 
sent to him by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for service 
connection for residuals of a 
cerebrovascular accident, for a TDIU, and 
for service connection for fatigue, hair 
loss, headaches, immunological defense 
deficiency, and chronic pulmonary 
mycoplasma infection (all pursuant 
to38 U.S.C. 1117), in light of all 
pertinent evidence and legal authority.

9.  If any enefits sought on appeal remain 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


